El Juez Presiderte Sr. Herrárdez,
emitió la opinión del tribunal.
Por escritura pública fecha primero de septiembre de 1879, inscrita en el registro de la propiedad, María Guadalupe Escalera vendió a Juan Villarán por precio de $125 una y media cuerdas cuadradas de terreno en el antiguo barrio de “Cangrejos” de esta ciudad, bajo ciertas colindancias, y para acreditar el dominio de parte de dicho terreno adqui-rido de Villarán por Arturo Brac Brignoni, promovió éste expediente ele dominio ante la Corte de Distrito de San Juan, Sección Primera, al amparo del artículo 395 ele la Ley Hi-potecaria.
Alega Brac Brignoni que por virtud de segregaciones en la finca de que fuá dueño Villarán quedó un resto con ca-bida de una cuerda y 19 céntimos, cuyo resto le vendió Vi-llarán por documento privado; pero como la primitiva, se-gún afirma el peticionario, tenía cabida mayor que la ex-presada en la escritura de Io. de septiembre de 1879, siendo *368tal exceso de una cnerda y 19 céntimos de otra, la misma porción adquirida por Brac Brignoni, resultaba que aunque esa porción se baila inscrita en ei registro-por ser parte de - la finca principal inscrita, no se determinaba numéricamente su extensión y por tanto el título de compraventa de Brac Brignoni no era inscribible en el registro.
Practicadas las pruebas testifical y documental, el fiscal se opuso a la declaratoria de dominio solicitada y el juez la de-negó en resolución de 5 de marzo de 1919, consignando en su opinión que la prueba documental consistente en un plano no justificaba la identidad de la finca y que la prueba testi-fical no era convincente.
Esa resolución fia sido apelada por el peticionario, quien alega para sostener su recurso errónea apreciación de las pruebas.
La exposición del caso es defectuosa pues no contiene copia del plano presentado ni tampoco lia sido elevado original ante esta Corte Suprema por conducto del secretario de ella. El apelante ba debido traer a nuestra .consideración todos los elementos probatorios que el' juez apreció para llegar a sus conclusiones ele beclio, colocándonos así en la misma condición en que aquél se encontró, y no habiéndolo becbo así tenemos que aceptar como buenas dichas conclu-siones. Ríos et al. v. Ríos, 16 D. P. R. 135, y Río v. Vázquez, 17 D. P. R. 672.
Hemos examinado las alegaciones del escrito inicial del ' expediente y dudamos, aunque nos abstenemos de resolver esa duda por no baber sido levantada cuestión sobre el particular, si el expediente promovido es el medio apropiado para obtener la inscripción del dominio de una finca que se-gún manifiesta el apelante ya está inscrita en el registro a favor de su causante por estarlo ya la finca principal de que es resto después de varias segregaciones.
Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

*369Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.